ON APPLICATION FOR REHEARING AND MOTION TO CERTIFY
No. 21709.
OPINION
By SKEEL, PJ.
The motion of the exceptor appellee for a rehearing, or in the alternative to certify the record of this appeal to the Supreme Court on the ground that the court’s conclusions of law are in conflict with the holding of the Court of Appeals of the Seventh District in the case of In re Estate of Shive, 65 Oh Ap 167, is here presented by the briefs of both parties.
The Court is indebted to counsel on both sides of this controversy for presenting for the Court’s assistance exhaustive studies of the available authorities on the question here presented. The Court is fully cognizant of the importance of the question here presented. It is a matter which should be finally determined by the highest Court of the State so that all doubt may be eliminated in the proper administration of the estate.
We cannot agree, however, that the conclusion reached by this Court will “act as a signal to executors of husbands’ estates to avoid the timely filing of inventories and the fixing of widows’ allowances” when such conduct would give some supposed advantage to the husbands’ estates. The probate court’s power of supervision over the administration of estates is a sufficient answer to any such suggestion. Sec. 10509-74 GC provides in part:
“The probate judge shall have authority to fix the year’s allowance if the appraisers fail to do so, or if for any reason there is no appraisal.”
*115What is important is to see to it that the funds of an estate are distributed and used for the purposes intended by the deceased with such restrictions only as are provided by law. It was the conclusion of this court that the year’s allowance provided for by §10509-74 GC, was intended to continue the husband’s obligation of the support of his widow after his death out of the corpus of his estate for a period not exceeding one year.
A reexamination of the record, the statutes and the cases cited impels us to adhere to such conclusion.
The question of whether our conclusion is in conflict with the case of In re Estate of Shive (supra) must be decided in the negative. The litigation presented in that case had to do with the right of the administrator of the estate of a surviving spouse who died subsequent to her husband and to whom the year’s allowance had not been set off because of fraudulent representations that there was, as of the date of the death of the husband, no surviving spouse, to reopen the husband’s estate more than eight months after filing the final account under the provisions of §10508-40 GC.
The court on pages 170 and 171 said:
“Having determined the right of the Probate Court to reinstate or reopen the estate of Simon A. Shive, we pass to a consideration of the right of the estate of Ada Belle Shive to the year’s allowance provided for the widow in §10509-74 GC. If the estate" of Simon A. Shive were not fuily settled and administered the estate of Ada Belle Shive would be entitled to such allowance and in similar cases the courts of this state have consistently so held. But the administrator of the estate of Simon A. Shive claims that since the latter’s estate was closed the allowance does not survive to her estate and her estate cannot avail itself of such allowance.”
$ ‡ ‡
“Clearly the appraisers of the estate of Simon A. Shive failed to discharge the duty imposed upon them by §10509-74 GC, to set off to Ada Belle Shive, his widow, her year’s allowance and under these conditions it became and was the duty of the judge of the probate court to fix that allowance upon evidence submitted, which he did, and with whose finding the court of common pleas did not interfere and with the judgment of the latter court this court will not interfere.”
It is argued by the exceptor appellee that the journal entry in which $600.00 was awarded to the estate of the widow indicated that a full year’s allowance was given when the record discloses that she survived her husband by approxi*116mately seven months. However, such a conclusion is not based upon anything except speculation. It might be that the court allowed approximately one-half of the remaining assets of the estate without any regard to a specific amount per month. It does not appear that any question was raised whether the allowance for support was to be for seven or twelve months.
The Shive case does not decide the issue here presented and therefore is not in conflict.
McNAMEE, J. concurs.
HURD, J, dissents. (See supplemental dissenting opinion)